Motion granted on condition that the original papers in the prior action are filed with this court at the time of filing the printed record on appeal and upon the further condition that the appellant procures the printed record on appeal and appellant’s points to be served and filed on or before December 8, 1959, with notice of *739argument for the January 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.